Citation Nr: 1017185	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1954.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, denied service connection 
for bilateral hearing loss.  

In a September 2009 rating decision, the RO granted service 
connection for tinnitus.  In light of the foregoing, no 
allegations of errors of fact or law remain for appellate 
consideration and that claim has been fully resolved and 
rendered moot.  No exceptions to the mootness doctrine are 
present because the benefit sought on appeal has been granted 
without the need for action by the Board.  See Thomas v. 
Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2009).

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in January 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Bilateral hearing loss was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.

II. Analysis

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Veteran asserts that he incurred bilateral hearing loss 
due to noise exposure in service.  A review of the Veteran's 
DD Form 214 indicates that his military occupational 
specialty was that of a basic infantryman and that he was 
awarded a Purple Heart.

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation in June 2009 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
65
65
LEFT
30
20
30
60
65

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 70 percent in the left ear.  
However, the audiologist noted that the word recognition 
scores were not adequate for rating purposes

The Board concludes that there is competent evidence that the 
Veteran was exposed to noise due to combat in service and he 
is competent to testify to observable symptoms such as 
decreased hearing.  The Veteran's service treatment records 
are silent as to any complaints or treatments of hearing 
loss.  Upon discharge from service, the July 1954 clinical 
evaluation of the ears was normal and the Veteran's hearing 
was 15/15 with whispered voice.  Although whispered voice 
tests are deemed unreliable, there is no indication on 
discharge examination of hearing loss.  There is no competent 
evidence of hearing loss as defined by 38 C.F.R. § 3.385 in 
service or within a year of service.  

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the United States Court 
of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The pertinent inquiry, then, is whether the Veteran's current 
bilateral hearing loss was caused by any incident of service. 

The Veteran has undergone VA audiology examinations in 
January, October, and November 2007, and in June and August 
2009.  The VA audiologists reported that the test results 
were unreliable.  It was further noted that there was no 
agreement between pure tone averages and speech recognition 
thresholds in either ear.  See VA examination reports dated 
January 2007 and August 2009.  A separate VA ear disease 
examination was conducted by a physician in June 2009.  That 
examiner indicated that the pure tone air conduction 
thresholds represent the best estimate of organic hearing 
loss bilaterally.  VA treatment records dated in June and 
July 2006 also indicate that the Veteran has sloping 
sensorineural hearing loss bilaterally.  Additionally, in 
June 2009, the VA physician concluded that the Veteran has 
bilateral sensorineural hearing loss and opined that the 
Veteran's bilateral sensorineural hearing loss is at least as 
likely as not due to his military service.  The Veteran's 
credible report of noise exposure during service, to include 
during combat, was noted.  Thus, the Board finds that the 
credible and competent evidence supports the finding that the 
Veteran's bilateral hearing loss is related to the noise 
exposure in service and service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


